IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                           )       No. 71418-0-1
                     Respondent,
                                           )       DIVISION ONE

                                           )       UNPUBLISHED OPINION

JOHN EDWARD BETTYS,
                                                                                   CT.   ' '"
                                                                                   c-

                     Appellant.             )      FILED: January 20,   2015



      Trickey, J. — Sentences may be modified under the Sentencing Reform Act of

1981 (SRA), chapter 9.94A RCW, in specific, carefully delineated circumstances. Here,

such circumstances were present. The trial court's intent in imposing the defendant's

sentence was to ensure that the defendant received the requisite counseling services

during his confinement. The trial court merely granted the State an additional month to

enable the State to commence treatment. Because the defendant was provided with

those services, he was not entitled to early release. We affirm.

                                           FACTS

       In 2011, John Bettys was convicted by a jury of first degree child molestation and

sentenced to life without parole.1 In 2013, this court reversed his conviction based on

the improper admission of evidence of a prior sex offense.2
       On remand, Bettys pleaded guilty to third degree child molestation entering an

Alford plea. North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162


1Skagit County Superior Court No. 10-1-00159-9.
2 State v. Bettys, noted at 174 Wash. App. 1002 (2013).
No. 71418-0-1/2


(1970). Because Bettys had a previous conviction for a sexual offense and an offender

score of 9 plus, he was sentenced to the statutory maximum of 60 months. The court

imposed an exceptional indeterminate sentence under former RCW 9.94A.712, setting

both the maximum and minimum terms at 60 months, the statutory maximum.             The

sentence required the Department of Corrections (DOC) to provide sex offender

treatment to commence by January 1, 2014, or release Bettys to the community to

obtain sex offender treatment while still under the supervision of the DOC.

         In December 2013, the court learned that the imposed date of January 1, 2014

was not feasible because nothing could be undertaken until the parole board met on

January 15, 2014. The trial court modified its judgment and sentence, extending the

date to provide treatment from January 1, 2014, to February 1, 2014.

         At a review hearing held on February 5, 2014, Bettys moved the court to

reconsider its order extending the treatment date until February 1, 2014. At that time,

Bettys was enrolled in the sex offender program.

         Bettys appeals, contending that the trial court had no authority to modify the

sentence.     Bettys also appeals his guilty plea contending there was an insufficient

factual basis and that the court incorrectly included a juvenile offense in his offender

score.


                                       ANALYSIS

         Bettys contends the trial court erred in modifying his original sentence by

extending the timeframe within which the DOC had to begin sex offender treatment from
January 1, 2014, to February 1, 2014. Bettys argues the court lacked authority to

reconsider or modify the original sentence.
No. 71418-0-1/3


       In support of his argument, Bettys relies on State v. Shove. 113 Wash. 2d 83, 776
P.2d 132 (1989). In Shove, the court reversed a postjudgment sentencing modification

because there was no specific statutory authority for the modification.       Shove is

distinguishable because the court modified the sentence based on changes in the

defendant's situation that had occurred since the entry of judgment. Even in Shove, our

Supreme Court recognized that final judgments in both criminal and civil cases may be

faceted or altered whenever "the interests of justice most urgently require." Shove, 113
Wash. 2d at 88; see also State v. Hardestv. 129 Wash. 2d 303, 315, 915 P.2d 1080 (1996)

("A court has jurisdiction to amend a judgment to correct an erroneous sentence, where

justice requires, under CrR 7.8.").

       This case is more similar to State v. Smith, 159 Wash. App. 694, 247 P.3d 775

(2011). There, the court held that the elimination of the partial confinement programs

was an extraordinary circumstance that warranted modification of the sentence. Here,

as in Smith, the circumstances could not have been envisioned at the time of

sentencing.

       Further, the trial court was amending the judgment to accomplish exactly what

was meant when the sentence was imposed—to obtain treatment for Bettys while still

under the supervision of DOC. This was not a modification of a judgment because of

changed circumstances. Rather, the extension of one month within which to provide

treatment accomplished exactly what the court wanted in imposing the sentence.
No. 71418-0-1/4


Guilty Plea

       Bettys next contends he is entitled to withdraw his plea to third degree child

molestation because there is no factual basis establishing the "sexual contact" element

of the charge.

      The guilty plea contained Bettys' statement:

       11.  The judge has asked me to state what I did in my own words that
       makes me guilty of this crime. This is my statement:

      This guilty plea is made pursuant to North Carolina v. Alford, 400 U.S. 25.
      91 S. Ct. 160, 27 L Ed. 2d 162 (1970): State v. Newton, 87 Wash. 2d 363,
      552 P.2d 682 (1976), State v. Zhao, 157 Wash. 2d 188. 193, 137 P.3d 835.
      837 (2006) and In Re Pers. Restraint of Barr. 102 Wash. 2d 265, 684 P.2d
712 (1984). Pursuant to this case law, I agree there is a factual basis for
      the plea to a more serious charge based upon the reading of the
      declaration for determination of probable cause filed with the court
      February 19, 2010. I know and understand the evidence that could be
      used to attempt to convict me on the originally charged offenses (having
      reviewed the discovery and heard testimony in a prior trial), the elements
      of the originally charged offense, the elements of the amended charge,
      that the evidence did not support the amended charge and, that the
      sanctions or consequences of the amended charges were less onerous to
      him than the sanctions or conseguences of the original charge. With all of
      this in mind, I make an informed, knowing and intelligent choice to freely
      and voluntarily enter a plea of guilty to the amended charge.

       [XX] Instead of making a statement, I agree that the court may review the
       police reports and/or a statement of probable cause supplied by the
       prosecution to establish a factual basis for the plea and for the factual
       basis for the greater offenses.[3]

The statement of probable cause noted that the child stated that he was touched twice

in the groin area by Bettys and was told not to tell anyone. The statement provided

sufficient evidence for the court to believe that a jury could find Bettys guilty of first

degree child molestation.




 Clerk's Papers at 124.
No. 71418-0-1/5


       Furthermore, at the time Bettys pleaded guilty, he agreed that the facts submitted

would be sufficient to find him guilty:

       THE COURT: To me that means you're not admitting having committed
       this particular offense, but you do believe if you went to trial you could be
       found guilty of this or even a more serious charge and a more serious
       penalty, and based on the circumstances you want to take advantage of
       the prosecutor's offer; is all of that correct?

       MR. BETTYS: That is correct, Your honor.!4'

The court then found that the reports filed in the case and the court's prior knowledge of

having conducted the jury trial in this case was sufficient to find a factual basis to find

Bettys guilty.

       Finally, Bettys contends that the trial court incorrectly included a washed-out

conviction in calculating his offender score. This claim is based on obsolete statutory

provisions. Under the original SRA, juvenile convictions did not constitute "criminal
history" for crimes committed after the defendant's 23rd birthday.           Former RCW
9.94A.030(6) (1981) (Laws of 1981, ch. 137, § 3). This rule was abolished in 1997.
Since then, the definition of "criminal history" has been the same for juvenile and adult

convictions. Laws of 1997, ch. 338, § 2(12) (RCW 9.94A.030(11)).

       The effect of these changes was clarified in 2002:

       A prior conviction that was not included in an offender score calculated
       pursuant to a former version of the sentencing reform act remains part of
       the defendant's criminal history.

Laws of 2002, ch. 107, § 2(13)(c) (RCW 9.94A.030(11)(c)). For crimes committed after
the effective date of the 2002 amendment, the former rules for the "wash out" of juvenile

convictions no longer apply. State v. Varga, 151 Wash. 2d 179, 193-95, 86 P.3d 139
(2004).

4 Report of Proceedings (Sept. 26, 2013) at 10.
                                                  5
No. 71418-0-1/6


      Furthermore, Bettys agreed to the offender score at the time of his guilty plea

and is precluded from contesting that scoring now.

      Affirmed.




                                                     ir^J